Pottle, J.
A writ of habeas corpus was sued out to test the validity of a sentence imposed by a municipal court, requiring the prisoner to serve thirty days in the city chain-gang. He began to serve the sentence on April 19, the habeas corpus proceeding was heard on May 5, and he was remanded to the custody of the city marshal, to serve out his sentence. A writ of error was sued out to this court on May 10, but it does not appear that any supersedeas of the judgment remanding the prisoner into the custody of the marshal was obtained. The case was called and argued in the Court of Appeals on June 9. It must, therefore, be assumed that, when the case was reached in this court, the sentence had been satisfied. The questions raised for decision have become moot and will not be decided. Judgment affirmed.